 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9

10   STEVE ROCKY NICKLAS,                           Case No. 1:18-cv-00119-LJO-EPG (PC)
11                Plaintiff,                        ORDER ADOPTING FINDINGS AND
                                                    RECOMMENDATIONS
12         v.
                                                    (ECF Nos. 61 & 66)
13   W. KOKOR and MS. MATA,
14                Defendants.
15

16

17          Steve Rocky Nicklas (“Plaintiff”) is a state prisoner proceeding pro se and in forma
18   pauperis with this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was
19   referred to a United States magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local
20   Rule 302.
21          On October 24, 2019, Defendants filed a motion for terminating sanctions on the
22   grounds that Plaintiff failed “to comply with a court order and participate in a deposition.”
23   (ECF No. 61, p. 1). On November 21, 2019, Magistrate Judge Erica P. Grosjean entered
24   findings and recommendations, recommending that:
25          1. Defendants’ Motion for Terminating Sanctions (ECF No. 61) be DENIED;
            and
26
            2. Defendants be allowed to continue Plaintiff’s deposition at another date if
27          they choose to do so, with the following procedures in place:
                   a. Plaintiff must remain in the deposition until the conclusion and answer
28                    questions to the best of his ability.
                                                   1
                     b. If Plaintiff believes that a question is so objectionable as to not require
 1
                        an answer, he should explain why he is not answering the question. In
 2                      that case, defense counsel should attempt to address Plaintiff’s
                        concern, or move onto another question.
 3                   c. Defendants may move to compel an answer to a question either by
                        contacting the Court during the deposition or filing a motion to
 4
                        compel after the deposition.
 5
     (ECF No. 66, p. 9).
 6
              The parties were provided an opportunity to file objections to the findings and
 7
     recommendations. The deadline to file objections has passed and no objections have been
 8
     filed.
 9
              In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
10
     Court has conducted a de novo review of this case. Having carefully reviewed the entire file,
11
     the Court finds the findings and recommendations to be supported by the record and proper
12
     analysis.
13
              Accordingly, THE COURT HEREBY ORDERS that:
14
              1. The findings and recommendations issued by the magistrate judge on November 21,
15
                 2019, are ADOPTED IN FULL;
16
              2. Defendants’ Motion for Terminating Sanctions (ECF No. 61) is DENIED; and
17
              3. Defendants may continue Plaintiff’s deposition at another date if they choose to do
18
                 so, with the following procedures in place:
19
                     a. Plaintiff must remain in the deposition until the conclusion and answer
20
                         questions to the best of his ability.
21
                     b. If Plaintiff believes that a question is so objectionable as to not require an
22
                         answer, he should explain why he is not answering the question. In that
23
                         case, defense counsel should attempt to address Plaintiff’s concern, or move
24
                         onto another question.
25
     ///
26
     ///
27
     ///
28

                                                       2
 1              c. Defendants may move to compel an answer to a question either by
 2                 contacting the Court during the deposition or filing a motion to compel after
 3                 the deposition.
 4
     IT IS SO ORDERED.
 5

 6     Dated:   January 27, 2020                     /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               3
